ACCEPTED
                                                                                          14-15-00214-CV
                                                                            FOURTEENTH COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                    3/30/2015 11:59:23 AM
                                                                                      CHRISTOPHER PRINE
                                                                                                   CLERK

                                            NO. 14-15-00214-CV

                                                          FILED IN
                                                   14th COURT OF APPEALS
                    IN THE COURT OF APPEALS FOR THE HOUSTON, TEXAS
             FOURTEENTH SUPREME JUDICIAL DISTRICT OF  TEXAS,
                                                   3/30/2015 11:59:23 AM
                             HOUSTON, TEXAS        CHRISTOPHER A. PRINE
                                                            Clerk


                                             ROBIN WILSON,
                                               Appellants

                                                    v.

             OAKS OF WOODFOREST D/B/A PINES OF WOODFOREST,
                               Appellee


                 On appeal from the County Civil Court at Law No. One (1)
                                 ofHarris County, Texas

       APPELLEE'S NOTICE OF DESIGNATION OF LEAD COUNSEL

         PLEASE TAKE NOTICE that Appellee, Oaks ofWoodforest d/b/a Pines of

Woodforest, hereby designate Caroline H. Russe of the law firm of Hoover Slovacek

LLP as lead counsel for Appellee in connection with the appeal of the above cause

of action in lieu of Jeremy D. Baker, formerly of the law firm of Hoover Slovacek

LLP.




102276-00399 CHR 3/30/2015 00953908.WPD 1
       The new lead counsel for Appellee in the above-captioned appeal is as follows:

                                               Caroline H. Russe
                                            State Bar No. 24087745
                                            Hoover Slovacek LLP
                                                Galleria Tower II
                                      5051 Westheimer, Suite 1200
                                         Houston, Texas 77056
                                        713-977-8686 Telephone
                                        713-977-5395 Facsimile

                                                           Respectfully submitted,

                                                           HOOVER SLOVACEK LLP


                                                           By·/s/ Caroline H Russe
                                                             Caroline H. Russe
                                                             State Bar No. 24087745
                                                             5051 Westheimer, Suite 1200
                                                             Houston, Texas 7706
                                                             713-977-8686 Telephone
                                                             713-977-5395 Facsimile
                                                           ATTORNEYS FOR APPELLEE




102276-00399 CHR 3/30/2015 00953908.WPD I              2
                                   CERTIFICATE OF SERVICE

      I hereby certify that on this the 301h day of March, 2015, a true and correct
copy of the foregoing Appellee's Notice of Designation of Lead Counsel was
served via certified mail, return receipt requested, addressed as follows:

David J. Sadegh
Alvear & Sadegh, P.C.
10203 Birchridge Drive, Suite 300
Humble, Texas 77338
Via Facsimile: 832.644.6236
and Email: djsadegh@sadeghlaw.com



                                                 /s/ Caroline H. Russe
                                                 Caroline H. Russe




102276-00399 CHR 3/30/2015 00953908.WPD 1    3